                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


JON PAUL CLEMENTS

                              Petitioner,

v.                                            CIVIL ACTION NO. 2:16-cv-05677
                                              (Criminal No. 2:14-cr-00174-1)

UNITED STATES OF AMERICA,

                              Respondent.


                            MEMORANDUM OPINION AND ORDER

     I.      Introduction

          Pending before the court is the petitioner=s Emergency Motion to Correct

Sentence Under 28 U.S.C. § 2255 [ECF No. 82]. This action was referred to the

Honorable Dwane L. Tinsley, United States Magistrate Judge, for submission to this

court of proposed findings of fact and recommendation for disposition (“PF&R”),

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings

of fact and has recommended that the court deny the petitioner=s § 2555 motion.

          The petitioner timely filed written objections [ECF No. 102], and the

Government did not respond. Having reviewed de novo the portions of the PF&R to

which the petitioner objects, the court FINDS that the petitioner’s arguments are

without merit and DENIES the petitioner=s § 2255 Motion [ECF No. 82].
    II.      Factual Background

          Because neither party objects to the Magistrate Judge’s factual findings, the

court adopts and incorporates them in full.

    III.     Legal Standard

          When a Magistrate Judge issues a recommendation on a dispositive matter,

the court reviews de novo those portions of the Magistrate Judge=s report to which

specific objections are filed. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). When

a party files an objection that is too general or conclusory to focus attention on any

specific error supposedly committed by the Magistrate Judge, the court need not

conduct a de novo review. See Diamond v. Colonial Life & Accident Ins., 416 F.3d 310,

316 (4th Cir. 2005); Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Moreover,

when a party fails to object to a portion of the Magistrate Judge=s report, the court

need only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation. See Diamond, 416 F.3d at 315. The court has discerned

two objections, which I will be discuss in turn.

    IV.      Discussion

          1. Teague v. Lane and Its Progeny Provide the Correct Analytical Framework

          The petitioner first objects to the Magistrate Judge failing to consider the

merits of his Descamps, Mathis, and Hinkle arguments as outlined in his pro se filing

[ECF No. 96]. 1 These decisions (“the Predicate Offense Cases”) address the


1       Descamps v. United States, 570 U.S. 254 (2013); Mathis v. United States, 136 S. Ct. 2243
(2016); United States v. Hinkle, 832 F.3d 569 (5th Cir. 2016).
                                               2
application of the categorical approach when determining whether a prior conviction

is a predicate offense for the career offender guideline sentencing enhancement.

Specifically, under the Predicate Offense Cases, the petitioner argues that two of his

felony convictions are no longer considered predicate offenses under § 4B1.2 of the

United States Sentencing Guidelines.

      The Magistrate Judge found that the petitioner could not rely on the Predicate

Offense Cases because none of those cases announced a new rule of constitutional law

that has been made retroactive on collateral review. [ECF No. 99 at 5–6]. However,

because the petitioner’s § 2255 Motion was filed within one year of his judgment

becoming final and is not a second or successive petition, relying on whether the

Predicate Offense Cases announced a new rule of constitutional law made retroactive

was error. Compare § 2255(f)(1) (a § 2255 motion may be filed within one year of “the

date on which the judgment of conviction becomes final”) with § 2255(f)(3) (if after

one year from the conviction becoming final, then, inter alia, a year from “the date on

which the right asserted was initially recognized by the Supreme Court”); see also

United States v. Thomas, 627 F.3d 534, 536 (4th Cir. 2010) (recognizing that a new

right under 2255(f)(3) can be based “upon the ground that the sentence was imposed

in violation of the Constitution or laws of the United States”) (emphasis added); cf.

§ 2255(h) (second petitions require, inter alia, “a new rule of constitutional law”).

      Instead, Teague and its progeny provide the correct analytical framework as

to whether the petitioner can make substantive arguments under the Predicate


                                           3
Offense Cases on collateral review. To that extent, the petitioner’s objection is

sustained. Nevertheless, as discussed below, his § 2255 Motion still fails.

             a. Teague v. Lane

      “In Teague and subsequent cases, [the Supreme Court has] laid out the

framework to be used in determining whether a rule announced in one of [its]

opinions should be applied retroactively to judgments in criminal cases that are

already final on direct review.” Whorton v. Bockting, 549 U.S. 406, 416 (2007). Under

the Teague framework, an old rule applies both on direct and collateral review, but a

new rule is generally applicable only to cases that are still on direct review.” Id. “A

new rule is defined as a rule that was not dictated by precedent existing at the time

the defendant’s conviction became final.” Id. at 416. “A new rule applies retroactively

in a collateral proceeding only if (1) the rule is substantive or (2) the rule is a

‘watershed rul[e] of criminal procedure’ implicating the fundamental fairness and

accuracy of the criminal proceeding.” Id. (internal quotes omitted).

       “A rule is substantive rather than procedural if it alters the range of conduct

or the class of persons that the law punishes.” Welch v. United States, 136 S. Ct.

1257, 1264–65 (2016) (quoting Schriro v. Summerlin, 542 U.S. 348, 353 (2004)). “This

includes decisions that narrow the scope of a criminal statute by interpreting its

terms, as well as constitutional determinations that place particular conduct or

persons covered by the statute beyond the State’s power to punish.” Schriro, 542 U.S.

at 353 (citations omitted). “Procedural rules, by contrast, ‘regulate only the manner


                                          4
of determining the defendant’s culpability.’” Welch, 136 S. Ct. at 1265 (quoting

Schriro, 542 U.S. at 353). “Such rules alter the range of permissible methods for

determining whether a defendant's conduct is punishable.” Id. (internal quotes

omitted). “They do not produce a class of persons convicted of conduct the law does

not make criminal, but merely raise the possibility that someone convicted with use

of the invalidated procedure might have been acquitted otherwise.” Schriro, 542 U.S.

at 352.

       Ultimately, as discussed below, whether the Predicate Offense Cases contain

old rules or new rules, or are considered procedural or substantive, none of them help

the petitioner.

               b. Career Offender Guideline

       At the time the petitioner was sentenced, a defendant was a career offender if,

inter alia, “the defendant has at least two prior felony convictions of either a crime of

violence or a controlled substance offense.” U.S.S.G. § 4B1.1 (Nov. 2014).2

                     The term “crime of violence” means any offense
               under federal or state law, punishable by imprisonment for
               a term exceeding one year, that—

               (1) Has an element the use, attempted use, or threatened
                   use of physical force against the person of another, or

               (2) Is a burglary of a dwelling, arson, or extortion, involves
                   use of explosives, or otherwise involves conduct that
                   presents a serious potential risk of physical injury to
                   another.

2      “The court shall use the Guidelines manual in effect on the date that the defendant is
sentenced.” U.S.S.G. § 1B1.11(a). The following discussion is consistent with and refers to the 2014
manual.
                                                 5
§ 4B1.2(a).

                     The term “controlled substance offense” means an
              offense under federal or state law, punishable by
              imprisonment for a term exceeding one year, that prohibits
              the manufacture, import, export, distribution, or
              dispensing of a controlled substance . . . or the possession
              of a controlled substance . . . with intent to manufacture,
              import, export, distribute, or dispense.”

§ 4B1.2(b).

      First, the defendant was convicted in West Virginia for unlawful wounding. He

argues that unlawful wounding is not “a violent offense for the purpose of enhancing

a statutory offense or a Sentencing Guidelines provision.” [ECF No. 96 at 3]. He relies

on a district court sentencing transcript for support. Transcript of Proceedings at 3–

8, United States v. Covington, No. 2:14-cr-00006 (S.D. W. Va Jan. 25, 2017), ECF

No. 126. The Fourth Circuit, however, overruled that district court and found that

unlawful wounding in West Virginia is a crime of violence under the “force clause” of

§ 4B1.2(a)(1). United States v. Covington, 880 F.3d 129, 133 (2018); see also United

States v. Cobbs, 274 F. Supp. 3d 390, 395 (S.D. W. Va. 2017) (Goodwin, J.) (“It strains

the bounds of credulity to suggest that the intentional wounding of another—whether

it be by poison, trap, or some fantastical means—is not a crime of violence”).

Therefore, unlawful wounding remains a predicate offense.

      Second, the petitioner was convicted of first-degree robbery in West Virginia,

which qualifies as a crime of violence under § 4B1.2(a)(1). See United States v.

Salmons, 873 F.3d 446, 449 (4th Cir. 2017). To be sure, Salmons decided whether a

                                           6
1961 version of the first-degree robbery statute satisfied the force clause. See

Salmons, 873 F.3d at 449.

      The applicable part of the 1961 version reads as follows:

             If any person commit, or attempt to commit, robbery by
             partial strangulation or suffocation, or by striking or
             beating, or by other violence to the person, or by the threat
             or presenting of firearms, or other deadly weapon or
             instrumentality whatsoever, he shall be guilty of a felony,
             and, upon conviction, shall be confined in the penitentiary
             not less than ten years.

W. Va. Code § 61-2-12 (1961) (errors in original). The current version, and the version

of which the petitioner was convicted, is substantially similar and, at least for first

degree robbery, is merely a restyling of the prior version:

             (a) Any person who commits or attempts to commit
             robbery by:

                    (1) Committing violence to the person, including, but
                    not limited to, partial strangulation or suffocation or
                    by striking or beating; or

                    (2) uses the threat of deadly force by the presenting
                    of a firearm or other deadly weapon, is guilty of
                    robbery in the first degree and, upon conviction
                    thereof, shall be imprisoned in a state correctional
                    facility not less than ten years.

W. Va. Code § 61-2-12 (West 2018). Being that there is no substantive difference, I

find that West Virginia’s current version of first-degree robbery also satisfies the force

clause and is a crime of violence. See § 4B1.2(a)(1); Salmons, 873 F.3d at 449

(adopting the district courts finding that “it would “strain credulity” and “be a

surprise to anybody” if West Virginia aggravated robbery were found not to be a crime

                                            7
of violence”). As such, the petitioner’s first-degree robbery also serves as a predicate

offense to the career offender guideline. Therefore, the petitioner has two offenses

which qualify as predicate offenses subjecting him to the enhancement. See

§ 4B1.1(a)(3).

      Alternatively, the defendant’s convictions may still be counted as predicate

offenses pursuant to the “residual clause” of the guideline—i.e., as felonies that

“otherwise involve[] conduct that present[] a serious potential risk of physical injury

to another.” §4B1.1(2); see Beckles v. United States, 137 S. Ct. 886, 895 (2017)

(“[E]ven if a person behaves so as to avoid an enhanced sentence under the career-

offender guideline, the sentencing court retains discretion to impose the enhanced

sentence.”). In Johnson v. United States, 135 S. Ct. 2551, 2563 (2015), the Supreme

Court held that the residual clause in the Armed Career Criminal Act (“ACCA”) was

unconstitutionally vague. Recently, however, it also held that Johnson did not extend

to the advisory sentencing guidelines. Beckles, 137 S. Ct. at 892. Thus, because the

petitioner was sentenced after the Sentencing Guidelines were made advisory in the

2005 Supreme Court decision United States v. Booker,3 even if the petitioner’s felony

convictions did not qualify as predicate offenses via the force clause, they still fall

within the scope of the residual clause.

      Finally, the petitioner argues that Hinkle, a Fifth Circuit case interpreting the

Texas Controlled Substance Act, is controlling. He argues that the analog West



3     543 U.S. 220 (2005).
                                           8
Virginia statute covering his drug offense is similarly worded and thus should not

count as a predicate offense as a “controlled substance offense.” But because the

unlawful wounding and robbery qualify as predicate offenses, the court need not

address whether his drug offense is also a predicate offense under the career offender

guideline. See § 4B1.2(c) (“Two prior felony convictions” includes “two felony

convictions of a crime of violence, two felony convictions of a controlled substance

offense, or one felony conviction of a crime of violence and one felony conviction of a

controlled substance offense.”)

       2. Brown is inapplicable.

       The petitioner also contends that because of the timing of his § 2255 Motion,

the Magistrate Judge should have analyzed his case according to Judge Gregory’s

dissent in United States v. Brown, 868 F.3d 297 (4th Cir. 2017). It is unclear,

however, to what extent the dissent in Brown is applicable or even helpful to the

plaintiff.

       Johnson, of course, held that the residual clause of the ACCA was

unconstitutionally vague. 135 S. Ct. at 2563. Beckles decided whether the same

language in the sentencing guidelines was also unconstitutionally vague. Beckles,

137 S. Ct. at 892. The Court found that it was not. Id. The issue before the Fourth

Circuit in Brown was whether Johnson still applied to the residual clause of pre-

Booker Sentencing Guidelines; i.e., whether the mandatory guidelines were

unconstitutionally vague in light of Johnson. But the Fourth Circuit held that


                                          9
“Johnson only recognized that ACCA’s residual clause was unconstitutionally

vague, . . . it did not touch upon the residual clause [in pre-Booker Guidelines].”

Brown, 868 F.3d at 303 (emphasis added).

        The reason that Brown and Judge Gregory’s dissent are inapposite is that the

petitioner was sentenced on May 1, 2015, when the Sentencing Guidelines were

already advisory. Thus, a finding that pre-Booker guideline applications were

unconstitutionally vague would be of no help to the petitioner.

   V.      Conclusion

        For the foregoing reasons, the court SUSTAINS in part and OVERRULES in

part the petitioner’s objections [ECF No. 102], ADOPTS the PF&R [ECF No. 99] to

the extent it is consistent with this Memorandum Opinion and Order, and

DISMISSES with prejudice the petitioner’s § 2255 Motion [ECF No. 82].

        The court DIRECTS the Clerk to send a copy of this Memorandum Opinion

and Order to counsel of record and any unrepresented party.

                                       ENTER:       December 14, 2018




                                         10
